Citation Nr: 1743956	
Decision Date: 09/15/17    Archive Date: 10/10/17

DOCKET NO.  15-11 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel


INTRODUCTION

The Veteran had active air service from July 1959 to July 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016). 


FINDING OF FACT

Bilateral hearing loss is etiologically related to acoustic trauma sustained in active service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active service.  38 U.S.C. §§ 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has bilateral hearing loss disability as a result of acoustic trauma sustained in active service.  

The Veteran has asserted that he was an air frame repairman while in active service, requiring him to be near running aircraft engines and other loud power tools, including rivet guns.  The Veteran reported that he was not given any type of hearing protection while he was in active service and that he had not had any other significant noise exposure since his separation from active service.  Therefore, the Board concedes the Veteran's exposure to acoustic trauma while in active service.  

Service treatment records (STRs) are silent for complaints of, or treatment for, or a diagnosis of hearing loss while the Veteran was in active service.  However a medical visit and hearing test in July 1959 indicate possible acoustic trauma in Veteran's left ear while in service.  The Board finds the Veteran competent to report that he first experienced symptoms of hearing loss.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds him credible.  

The Veteran was afforded a VA audiology evaluation in February of 2013.  At that time, he was found to have bilateral hearing loss disability for VA purposes.  The examiner diagnosed bilateral sensorineural hearing loss and noted that an etiology opinion could not be provided without resorting to speculation because the claims file was unavailable for review.  

In June of 2013, the February 2013 VA examiner provided an addendum opinion.  At that time, the examiner opined that the Veteran's bilateral hearing loss disability was less likely as not caused by or a result of an event in military service.  In this regard, the examiner cited to the Veteran's normal separation audiogram.  The examiner failed to provide any further rationale for this conclusion.  

However, the examiner did note in the addendum opinion that the Veteran was administered a whispered voice test at the time of his entrance into active service and so, his hearing thresholds at entrance were unknown.  The examiner further noted a threshold shift in the Veteran's left ear at 6000 Hz at a July 1959 medical examination in the STRs, concluding that such a shift could indicate acoustic trauma, but that it was impossible to say for sure because of the lack of threshold levels in the initial examination upon entry into active service.  

The Board notes that while the VA examiner initially provided a negative medical opinion that was inadequate for adjudication purposes given its lack of an appropriate rationale; the examiner then went on to provide additional findings that were in support of the Veteran's claim.  Therefore, while the opinion itself is not adequate, the finding made by the examiner that the Veteran could have experienced acoustic trauma during active service is probative in this appeal.   

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, the Veteran is competent to identify reduced hearing acuity and his statements have been found credible.

Therefore, the Board finds that the evidence for and against the claim of entitlement to service connection for bilateral hearing loss disability is at least in equipoise and the benefit of the doubt must be resolved in favor of the Veteran.  Accordingly, entitlement to service connection for bilateral hearing loss disability is warranted.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.




____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


